Citation Nr: 1449959	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  10-45 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating prior to March 29, 2014 and entitlement to a rating greater than 10 percent as of March 29, 2014 for bilateral tinea pedis with onychomycosis (hereinafter "skin condition").


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

M. Elias, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1976 to November 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran and his daughter testified at a hearing before the undersigned Veterans Law Judge (VLJ) in October 2013.  A transcript is of record.

The Board remanded this claim in February 2014 for further development.  It now returns for appellate review. 

A May 2014 rating decision increased the Veteran's skin condition evaluation from noncompensable to 10 percent, effective March 29, 2014, the date of the most recent VA examination report.  Because this increased rating does not represent a grant of the maximum benefits allowable, the claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a grant of a higher rating during the course of an appeal, but less than the maximum benefits allowable, does not abrogate the appeal). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the delay, the claim  must be remanded for further development.

A VA examination was performed in March 2014, but it does not include any analogy to scarring or any reasoning for not providing such an analogy as instructed  by the February 2014 Board remand.  Consequently, the case must be remanded for further action, as there has not been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); (a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (only substantial rather than strict compliance with the Board's remand directives is required under Stegall).

In addition, in a July 2011 VA treatment record, the Veteran reported receiving Social Security income.  The record is unclear as to the basis for the Veteran receiving Social Security benefits.  As they may support the Veteran's claim, his Social Security Administration records must be obtained and associated with the claims file.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010), (VA is required to obtain medical records "if there exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits").

Accordingly, the case is REMANDED for the following action:

1. Obtain any VA treatment records from the Fort Worth VA outpatient clinic dated since August 2014 and associate them with the claims file.

2. Obtain the Veteran's Social Security Administration Records and associate them with the claims file.

3. Then, schedule the Veteran for a VA skin examination to evaluate the severity of his bilateral tinea pedis with onychomycosis as well as any analogies between the Veteran's disability and scars.

The entire claims file and a copy of this REMAND must be made available to the examiner.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  All indicated tests and studies should be performed and all clinical findings reported in detail.  In addition to all other pertinent finds, the examiner must state whether the Veteran's bilateral tinea pedis with onychomycosis is analogous to any type of scarring, particularly a deep scar, a superficial scar, a painful scar, or an unstable scar.  The examiner must also provide a measurement of the area, in square inches, affected.  The examiner may utilize the disability benefits questionnaire (DBQ) for scars to provide this information, if so warranted.

4. After completing any other development that may be warranted, readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


